'16<eVv- - t11 Filed 08/10/20 Page 1of1
CeSSsb THRO STE TSE 304 Seg eaneoo Page 1 of 2
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Buildng Memo Endorsement
ee Te ee ic In light of the government's
consent to vacate Count Four of
February 5,2020 defendant's conviction, defendant's
Section 2255 petition (Dkt. 171, 03-
er-1315; Dkt. 1, 16-cv-5022) is

 

Honorable Lewis A. Kaplan granted and the Clerk's Office is
United States District Court for the directed to close the civil case (16-
Southern District of New York

500 Pearl St.
New York, NY 10007

Re: United States v. Guido Cuevas
Docket Nos. 03 Cr. 1315 (LAK), 16 Civ. 5022 (LAK)

Dear Judge Kaplan:

 

The Government respectfully submits this letter in connection with defendant Guido
Cuevas’s motion under 28 U.S.C. § 2255 (the “2255 Motion”) and the upcoming resentencing
scheduled for March 18, 2020 at 4:00 pm. For the reasons set forth below, the Government
respectfully requests that the Court cancel the resentencing and instead enter an amended
judgment to account for the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319
(2019). Amy Gallicchio, Esq., counsel for Cuevas, consents to the Government’s request.

Cuevas was convicted, after trial ending on March 22, 2005, of (i) conspiracy to
distribute and possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 846 and
841(b)(1)(A) (Count One); (ii) attempted possession with intent to distribute cocaine, in violation
of 21 U.S.C. § 841(b)(1)(A) (Count Two); (iii) conspiracy to commit Hobbs Act robbery, in
violation of 18 U.S.C. § 1951 (Count Three); and (iv) possession of a firearm in relation to a
crime of violence, in violation of 18 U.S.C. § 924(c) (Count Four). He was sentenced to 188
months’ imprisonment on Counts One through Three, and a consecutive term of 60 months’
imprisonment on Count Four. In December 2015, the Court granted the defendant’s motion for a
reduction in sentence pursuant to § 3582, and resentenced the defendant to 15] months’
imprisonment on Counts One through Three, and a consecutive term of 60 months’
imprisonment on Count Four. The defendant was released from custody on or about September
13, 2019.

On or about October 15, 2019, the Court issued an order directing the Government to
respond to Cuevas’s 2255 Motion, which had been stayed pending the Supreme Court’s decision
in Davis. On or about December 4, 2019, after reviewing the underlying case file, the
Government informed the Court that the parties were in agreement that the Section 924(c) count
of conviction was predicated on a Hobbs Act robbery conspiracy that can no longer stand after
Davis. The Court thereafter ordered the Probation Office to prepare a revised presentence report.
On January 23, 2020, the Probation Office released the revised presentence report, which stated,

 

 
